Citation Nr: 1755774	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-35 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to June 29, 2010, for the grant of nonservice-connected pension. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from February 1972 to February 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In February 2017, the Veteran had a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is in the claims file.

In a March 2012 statement, the Veteran noted that the loss of his mental health service treatment records negatively affected the outcome of his case and in 2014 the Veteran's service treatment records were associated with the claims file.  Therefore, in light of the Veteran's statement and recent association of service treatment records, the Board finds the issue of entitlement to service connection for an acquired psychiatric disorder has been raised by the record and is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  The Veteran's July 6, 2004, claim for nonservice-connected pension benefits remained pending until the claim was granted in 2011 as the RO failed to provide adequate notice of the Veteran's right to appeal. 

2.  The Veteran's nonservice-connected disabilities have made him unable to secure non-marginal gainful employment work as of July 6, 2004.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of July 6, 2004, for the grant of entitlement to nonservice-connected pension have been met.  38 U.S.C. §5107, 5110 (2012); 38 C.F.R. §§ 3.3(a), 3.102, 3.400 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

Because the claim is being granted, the Board need not discuss VA's compliance with the duties to notify and assist.

The Veteran asserts that he is entitled to an effective date of July 6, 2004, for the grant of entitlement to nonservice-connected pension.  Specifically asserting that he applied for nonservice-connected pension on July 6, 2004, and received two letters from VA noting what he needed for a successful claim, but never received a letter notifying him that his claim was denied.  Therefore, he was denied the opportunity to appeal the alleged denial.  He further claims that reversal of this error is warranted based upon a theory of clear and unmistakable error.  

On July 6, 2004, the Veteran filed a claim for nonservice-connected pension, in which he reported he was currently not employed and last worked in 1985.  His highest level of education was two years of college and his only source of income was savings, which included $450 in the bank.  On September 22, 2004, the RO sent the Veteran a notification letter with respect to establishing entitlement to benefits.  On October 27, 2004, the RO sent the Veteran another letter noting it was a correction to the letter dated September 22, 2004, and again notified the Veteran how to establish entitlement to benefits.  Both letters did not return as undeliverable and during his February 2017 Board hearing the Veteran stated he received the letters.  The claims file is silent for any further communication between the Veteran and the RO until July 2009, at which point the Veteran appointed a new representative.  Thereafter on June 29, 2010, the Veteran again submitted a claim for nonservice-connected pension.  The RO granted entitlement to nonservice-connected pension in a March 2011 rating decision, effective June 29, 2010, the date the new claim was received. 

If a claimant wishes to obtain an effective date earlier than that assigned in a RO decision, the claimant must file a timely appeal as to that decision, which occurred here.  Otherwise, the decision becomes final and the only basis for challenging the effective date is a motion to revise the decision based on clear and unmistakable error (CUE).  The Rudd Court also held that there can be no freestanding claim for an earlier effective date and that it was error to entertain such a claim.  Rather, the proper course of action would have been to dismiss the appeal.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

However, failure to notify a claimant of his right to appeal an RO decision renders the decision non-final.  AG v. Peake, 536 F.3d 1306 Fed. Cir. 2008).  When finality does not attach, the claim remains open and pending.

The Board finds that this is the case here.  Indeed, there is no indication the Veteran received notification that his 2004 claim had been denied and the RO concedes in the October 2013 statement of the case that no such denial letter was found in his claims file.  While the RO concluded a review of "VA's electronic databases" revealed the Veteran was denied a pension/compensation claim on January 27, 2005, the Board finds no evidence of such denial in any VA electronic system accessible to the Board, to include the Veterans Appeals Control and Locator System (VACOLS) and the Veteran's electronic claims file.   If the RO had proof in any of its databases showing a 2005 denial, that information should have been made part of the claims file.  The RO did not do so, and, instead, seems to be taking the position that since it states the claim was denied, that is sufficient.  However, there is no proof that the Veteran was properly informed of his appellate rights.  The RO stated that although there is no denial letter in the file, that letter "should" have provided the Veteran notice of his appellate rights.  While that is certainly true, there is no evidence that actually happened here.  The Board declines to apply a presumption of regularity that the RO adjudicated the claim and notified the Veteran of his appellate rights, considering the denial letter is missing from the claims file, while the contemporaneous development letters are not.  

Holding that the 2004 claim did not become final due to inadequate notice then means that no CUE challenge is necessary to achieve an earlier effective date for the eventual grant of nonservice-connected pension.  Rudd; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Rather, the Veteran's claim for an earlier effective date may be reviewed de novo.

Thus, because the Veteran's claim was not received within one year after his separation from active duty; the effective date must be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (b)(2)(i).  

Veterans who have at least 90 days of active duty service during a period of war and are either totally and permanently disabled or who are at least 65 years old are entitled to a nonservice-connected pensions.  38 C.F.R. § 3.3 (a)(3)(i).  See also 38 U.S.C.A. § 1521.  At the time of the July 2004 claim, the Veteran was not yet 65 years old, so he may qualify for the nonservice-connected pension only if his disabilities render him unable to gain or maintain non-marginal employment.  For pension purposes, a veteran is considered permanently and totally disabled from nonservice-connected disabilities where the disabilities "is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person."  38 C.F.R. §  3.3 (a)(3)(vi)(B)(4)(i).

The Board finds that the same evidence used to grant nonservice-connected pension in March 2011 describes a permanent and total disability level that had arisen by at least July 6, 2004.  Indeed, the VA treatment records from May 2004 to July 2004 reveal the Veteran reported he had been depressed for years, had no friends, was unemployed since 1985, had no income, and was unable to maintain gainful employment due to his depression.  The records further note he was found to have "obvious memory lapses which appear to affect both his insight and judgment," an inadequate support system and was diagnosed with depressive disorder.  The Veteran was afforded a VA examination in January 2011, in which he reported having no friends and no longer worked due to his psychiatric disorder.  Also, the examiner found the Veteran had memory difficulties and had been receiving medication for depression for an extended period of time.  

Furthermore, the RO noted in the March 2011 grant of nonservice-connected pension that the Veteran last worked 10 years ago and Social Security Administration records deemed the Veteran unsuitable for employment since 2006 due to his chronic depressive symptoms, also noting he was diagnosed with a psychiatric disorder for many years which was his primary problem in his ineffective functioning in occupational and relationship social arenas.  Although the aforementioned Social Security Administration records are currently not associated with the claims file, based on the RO's summary of the information and affording the Veteran the benefit of the doubt, the Board finds it is clear the Veteran was unable to secure and follow a substantially gainful occupation due to his psychiatric disorder by at least July 6, 2004.  Therefore, an earlier effective date is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an effective date of July 6, 2004, for the grant of entitlement to nonservice-connected pension is granted, subject to controlling regulations governing the payment of monetary awards


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


